IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Kenneth Stahl,                         :
                        Petitioner     :
                                       :
            v.                         :   No. 1575 C.D. 2019
Workers' Compensation Appeal           :
Board (East Hempfield Township),       :
                       Respondent      :



                                     ORDER


            NOW, this 26th day of October, 2020, upon consideration of

Respondent’s application to report unreported opinion, said application is

GRANTED. It is hereby ordered that the opinion filed August 14, 2020, shall be

designated OPINION rather than MEMORANDUM OPINION, and it shall be

reported.




                                       P. KEVIN BROBSON, Judge